UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7673


JOHN L. CORRIGAN,

                       Plaintiff - Appellant,

          v.

FRED C. PFLANZ; A. HILLE, Judge; D. BARGER, Sheriff; B.
SCUDDER,   Deputy Prosecutor;  ADAMS COUNTY;   PAUL  L.
KIRKPATRICK,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-mc-00012-LMB-TRJ)


Submitted:   December 13, 2012             Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John L. Corrigan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John L. Corrigan appeals the district court’s order

denying his Motion for Relief from Judgment or Order.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm     for    the      reasons   stated   by   the    district    court.

Corrigan      v.      Pflanz,     No.     1:12-mc-00012-LMB-TRJ     (E.D.       Va.

Sept. 14, 2012).          We dispense with oral argument because the

facts   and    legal    contentions       are   adequately    presented    in   the

materials     before     this    court    and   argument   would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                           2